Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00046-CV

        IN RE Brad LARSEN, RentWerx LLC d/b/a Larsen Properties, and Leah Larsen,
                                     Relator(s)

                                     Original Mandamus Proceeding 1

           OPINION ON REAL PARTIES IN INTEREST’S MOTION FOR EN BANC
                              RECONSIDERATION
Opinion by:               Patricia O. Alvarez, Justice

Sitting en banc:          Rebeca C. Martinez, Chief Justice
                          Patricia O. Alvarez, Justice
                          Luz Elena D. Chapa, Justice
                          Irene Rios, Justice
                          Beth Watkins, Justice
                          Liza A. Rodriguez, Justice
                          Lori I. Valenzuela, Justice

Delivered and Filed: October 6, 2021

MOTION FOR EN BANC RECONSIDERATION GRANTED; PETITION FOR WRIT OF
MANDAMUS DENIED

        On May 5, 2021, a panel from this court issued an opinion and order conditionally granting

Relators’ petition for writ of mandamus. Real Parties in Interest timely filed a motion for

rehearing, which the panel denied on June 9, 2021. On June 24, 2021, Real Parties in Interest

timely filed a motion for en banc reconsideration.


1
  This proceeding arises out of Cause No. 2018-CI-10309, styled Stephen D. Schumacher and Shannon Schumacher
v. Brad Larsen, Individually; RentWerx LLC d/b/a Larsen Properties; and Leah Larsen, pending in the 166th Judicial
District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.
                                                                                     04-21-00046-CV


       The en banc court, having considered the mandamus record, the panel’s May 5, 2021

opinion, the en banc motion, response, and reply, concludes Relators failed to show that the trial

court abused its discretion. Thus, Relators are not entitled to the relief sought.

       We grant the Real Parties in Interest’s motion, withdraw the panel’s May 5, 2021 opinion

and order, substitute this opinion and order in their stead, and deny Relators’ petition for writ of

mandamus.

                                                   Patricia O. Alvarez, Justice




                                                 -2-